Citation Nr: 0213011	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served in the Army Reserves, including a period 
of active duty training from February 1992 to July 1992, 
prior to her going on active duty in the Navy, where she 
served on active duty from February 1993 to February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Thoracic-lumbar strain/sprain was first shown over a year 
after separation from active duty service and there is no 
medical opinion of a nexus between the disability and the 
veteran's active duty service or any incident therein.  


CONCLUSION OF LAW

A back disability, diagnosed as thoracic-lumbar 
strain/sprain, was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Statement of the Case provided notice to the veteran of 
what the evidence of record revealed.  Additionally, the 
October 1999, November 2000, January 2001, and March 2001 
correspondence addressed to the veteran, describing evidence 
the veteran needed to provide, provided notice why the 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Fed App. 183 (2002).  

The veteran essentially contends that she suffers from severe 
back pain, which she maintains was incurred while she was on 
active duty service.  She attributes her current back pain to 
heavy lifting and carrying heavy tools and/or a fall from a 
ladder while she was on active duty.  

Factual Background

The veteran's Army Reserve service medical records do not 
show any complaints or symptomatology associated with back 
problems or back injury.  Medical examination found her back 
was normal.  Her Navy active duty service medical records are 
completely devoid of either complaints of back problems or 
indication of a back injury.  In July 1995, she was treated 
for right arm and wrist complaints following a fall from a 
nine-foot ladder; however, those treatment records fail to 
note any back complaints or indicate any symptomatology 
pertaining to injury to her back.  In fact, subsequent 
service medical records reflect the veteran consistently 
denied any back injury and medical findings on various 
examinations always found that her back was normal.  

Post-service, the veteran was seen by a private physician in 
September 2000 for treatment of pain and discomfort in the 
back, with recent aggravation.  Following examination, the 
assessments were acute thoracic sprain and rule out thoracic 
disk.  Private physical therapy reports for October 2000 show 
treatment for her thoracic problems, which the report dated 
October 17, 2000, indicates followed a fall from a ladder 
about two years ago.  

Treatment reports from Portsmouth Naval Medical Center for 
September 2000 to November 2000 show that the veteran was 
seen for thoracic sprain.  X-rays taken in November 2000 
revealed possible very small T2-3 and T3-4 disk herniations, 
with no other abnormalities noted.  A private medical report, 
dated in January 2001, shows the veteran being treated for 
thoracic-lumbar strain, with referral to a pain clinic.  

Analysis

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that there is no medical evidence 
shown in the veteran's medical records to indicate she 
sustained either a disease or injury affecting her back.  In 
fact, those records consistently show that she specifically 
denied any back problems or back injury.  

It was not until nineteen months after the veteran was 
separated from active duty service that there is any medical 
evidence of back problems.  In September 2000, she was 
diagnosed with acute (not chronic) thoracic sprain.  Since 
that time, she has received medical treatment for thoracic-
lumbar sprain and strain.  Furthermore, there is no medical 
opinion of a nexus, or link, between the veteran's currently 
diagnosed thoracic-lumbar strain/sprain and a disease or 
injury noted while she was on active duty service.  

While the veteran may well believe that her currently 
diagnosed back disorder is related to her active duty 
service, the Board would like to emphasize that it is the 
province of trained health care professionals to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability or, as in the case at hand, an 
opinion as to the etiology of that disability.  See  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Under the circumstances, the Board finds that the veteran's 
recently diagnosed thoracic-lumbar strain/sprain was not 
incurred in or aggravated by her active duty service.  Hence, 
entitlement to service connection for a back disability is 
not granted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for a back disability is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

